Title: From George Washington to Lieutenant Colonel Adam Hubley, Jr., 14 February 1778
From: Washington, George
To: Hubley, Adam Jr.



Sir,
Head Quarters [Valley Forge] Feby 14th 1778

I am favoured with yours of the 9th instant, accompanied by the proceedings of a General Court Martial, held by order of Major General Marquis De la Feyette.
I am sorry there happens to be an obstacle, ⟨which⟩ must necessarily delay the punishment, due to such atrocious offenders, as those who have been the subject of these proceedings, but as the constitution of the Court was irregular, I cannot, with propriety, confirm the sentences. There is no authority to appoint General Courts Martial vested in any other hands, than those of the Commander in Chief, or the Commanding General in any particular State.
I send you an order for constituting a Court, both for the trial of these criminals and of all others, that may be brought before it.
There are, however, some mistakes in the present proceedings, which it will be necessary to rectify, in the next. Joseph Rhoad & Windle Myer, being Inhabitants, are not triable on the articles of War; but must be tried on a special resolution of Congress passed the 8th of october last and extended by another of December 29th; which are enclosed for the government of the Court. If it can consist of the same members, who composed the former, it will save trouble. I am Sir your most Obedt Servt

Go: Washington


p.s. I send you herewith the proceedings of another Court Martial the sentences of which have never been approved, for the same reason of an illegal appointment. The criminals were ordered to be kept in confinement in Lancaster Jail. If sufficient testimonials can be found to proceed against them, I should wish the present Court, to enter upon their trials also.


Go: Washington
